Case 1:17-cr-00544-NGG Document 57 Filed 11/15/19 Page 1 of 13 PageID #: 685



                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
AES:DCP/JPM/JPL/GMM                                 271 Cadman Plaza East
F. #2017R01739                                      Brooklyn, New York 11201



                                                    November 15, 2019


By Hand and ECF

The Honorable Nicholas G. Garaufis
United States District Judge
United States District Court
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:      United States v. Michael Leslie Cohen
                       Criminal Docket No. 17-544 (NGG)

Dear Judge Garaufis:

                The government respectfully submits this letter in advance of the sentencing of
the defendant, Michael Leslie Cohen, which is scheduled for November 19, 2019. The defendant
pled guilty, pursuant to a plea agreement, to one count of making a false statement, in violation
of 18 U.S.C. § 1001. The United States Probation Office (“Probation”) issued a Presentence
Investigation Report, dated September 30, 2019, and an Addendum to the Presentence Report,
dated October 23, 2019 (together, the “PSR”). The PSR calculated that the defendant’s total
offense level was 4 and that his Criminal History Category was I, leading to a sentencing range
of 0 to 6 months’ imprisonment under the United States Sentencing Guidelines (“USSG” or the
“Guidelines”). As explained below, this calculation is erroneous because the offense level
should be determined under USSG § 2J1.2, which covers obstruction of justice—the actual
offense conduct here. Correctly calculated, the defendant’s Guidelines range is 10 to 16 months’
imprisonment. For the reasons stated below, the government respectfully requests that the Court
find that the applicable Guidelines range is 10 to 16 months’ imprisonment, and impose a
sentence within that range.




                                               1
Case 1:17-cr-00544-NGG Document 57 Filed 11/15/19 Page 2 of 13 PageID #: 686



I.     Factual Background

       A.      The Defendant’s Background and Relationship with Co-Conspirator 1

                The defendant’s conviction is the culmination of years of secret dealings and off-
the-books transactions with a London-based businessman and fixer (“Co-Conspirator 1”). The
defendant’s obstruction and lies show that he believed the rules of fair dealing and honesty did
not apply to him, a wealthy expatriate at the highest levels of the financial industry in London.
In attempting to hide the full extent of his relationship with Co-Conspirator 1, the defendant
passed false documents to the U.S. Securities and Exchange Commission (“SEC”) and lied
repeatedly to the government in the hopes of avoiding the moment of accountability he now
faces.
                The defendant left the modest circumstances of his upbringing decades ago. After
attending Bowdoin College, he pursued a career in finance in New York, first as a junior
investment banker at Credit Suisse First Boston and then as a financial analyst in New Jersey. In
1997, the defendant joined Och-Ziff Capital Management Group LLC (“Och-Ziff”), which at the
time was a small New York-based hedge fund. In 1999, he moved to London to open the firm’s
office there and ultimately became an Executive Managing Director, head of Och-Ziff’s
European operations and one of the firm’s top partners. As a result of his employment at Och-
Ziff, the defendant became extremely wealthy. It has been reported that by the time the
defendant was 41 years old, he had amassed more than a half-billion dollars and had purchased
an estate in the English countryside that was once owned by the Duke of Wellington. (See Ex.
A, “$600m hedgie hangs up his booth,” The Times, March 31, 2013.) As the defendant
ascended the London financial scene, he grew accustomed to a life of private jets, high-end
vacations and privileged treatment.
                The defendant’s financial background was in equities trading. However, by the
mid-2000s, he began to pursue for Och-Ziff a number of private-side investments in real estate,
oil, and mining that would eventually draw significant scrutiny from the government.
Specifically, the defendant began exploring highly risky deals in emerging markets, including
Eastern Europe and Africa. The defendant’s foray into private investing was aided in significant
part by Co-Conspirator 1, a London-based businessman whom the defendant met through mutual
acquaintances at a London investment bank. In 2006, Co-Conspirator 1 arranged for Och-Ziff to
participate in a private investment in an oil field in Kazakhstan. As Co-Conspirator 1 brought in
additional deals, the defendant and Co-Conspirator 1 became friends. The defendant quickly
learned that Co-Conspirator 1 had significant business connections in Gaddafi’s Libya.1
               In the fall of 2007, the defendant approved a $40 million private investment by
Och-Ziff into a Libyan real estate project run by Co-Conspirator 1. In December 2007, the

       1
                According to a 2007 background report commissioned by Och-Ziff on Co-
Conspirator 1, “[Co-Conspirator 1’s company] uses special purpose vehicles based offshore that
have no subsidiaries, no employees and no operations other than relating to the transaction for
which they were established. This, and their activities as ‘fixers’, means that there is little
documented evidence of the company’s activities either in the UK or internationally.” The
report further stated that Co-Conspirator 1’s “associates report him to have been very active in
Libya and Qatar where he has excellent and far reaching contacts.”
                                                 2
Case 1:17-cr-00544-NGG Document 57 Filed 11/15/19 Page 3 of 13 PageID #: 687



Libyan Investment Authority (“LIA”), a sovereign wealth fund managed by the government of
Libya, invested $300 million into Och-Ziff hedge funds. In connection with the LIA investment,
the defendant authorized Och-Ziff to pay a “fee” to Co-Conspirator 1.
               In the fall of 2008, Co-Conspirator 1 asked the defendant if Och-Ziff would make
him a personal loan of $18 million. According to the defendant, Och-Ziff would not give Co-
Conspirator 1 an unsecured loan. Co-Conspirator 1 then asked the defendant to personally
provide the $18 million loan and the defendant agreed. The purpose of the loan was to enable
Co-Conspirator 1 to make a financing payment on a luxury yacht. In December 2008, the
defendant loaned $18 million to Co-Conspirator 1 at a 30% interest rate and a term of four
months. This loan was secured in part by Co-Conspirator 1’s financial interest in a small oil and
gas holding company called Strata Limited (“Strata”).
               Co-Conspirator 1 immediately became delinquent in paying the loan back to the
defendant. As the principal grew at a 30% interest rate, the defendant began demanding
repayment. For example, on January 6, 2010, the defendant wrote to Co-Conspirator 1’s
business partner: “Any update. I am starting to get disturbed and nervous. I was counting on the
money.” In June 2010, the defendant again followed up about the loan, and claimed that he “was
writing a check based on belief funds are coming today.” By the fall of 2010, Co-Conspirator 1
owed the defendant approximately $20 million on the original $18 million loan. The defendant
kept track of Co-Conspirator 1’s debt using a daily spreadsheet with the outstanding loan
balance.
       B.      The Strata Transaction
               The loan for the luxury yacht was one of many business relationships between the
defendant and Co-Conspirator 1, and ultimately led to the defendant’s crime. The defendant had
personally loaned Co-Conspirator 1 a significant sum of money, and at the same time he
continued to have Och-Ziff invest in Co-Conspirator 1’s Libyan real estate project, used Co-
Conspirator 1 as a source of potential deals and negotiated transactions involving companies in
which Co-Conspirator 1 and Och-Ziff were investors. This opaque maze of competing interests
is the backdrop of the defendant’s obstruction.
                As noted above, Co-Conspirator 1 was a shareholder in Strata. In November
2010, the defendant agreed with three Strata shareholders – Co-Conspirator 1, a South African
business partner (“Co-Conspirator 2”) and a third investor – that an Och-Ziff joint venture would
purchase 10% of the outstanding shares of Strata. The Charitable Foundation, a United
Kingdom-based charitable organization, was an investor in the joint venture that was to purchase
the Strata shares. Pursuant to agreements executed by the Charitable Foundation when it
invested in the joint venture, the Charitable Foundation had to consent to any related party
transactions.
               At the time he negotiated the Strata transaction, the defendant had a security
interest over Co-Conspirator 1’s Strata shares through the $18 million yacht loan. When the
defendant arranged this transaction, Co-Conspirator 1 owed the defendant more than $20 million.
The defendant did not disclose to the Charitable Foundation that he had a conflict of interest
because one of the proposed sellers of Strata shares that the joint venture planned to purchase
owed the defendant almost $20 million. Because the Charitable Foundation was in the dark, it


                                                3
Case 1:17-cr-00544-NGG Document 57 Filed 11/15/19 Page 4 of 13 PageID #: 688



did not know to ask the defendant whether Co-Conspirator 1 was going to repay the defendant
using proceeds from his sale of Strata shares, which is exactly what happened.
                By early December 2010, the defendant identified a second conflict of interest
with the proposed Strata transaction. Specifically, he recognized that the Charitable Foundation
would not approve the Strata transaction if Co-Conspirator 2 – who was both an investor in the
joint venture and an owner of Strata shares – were a seller. As with other situations he
encountered, the defendant turned to Co-Conspirator 1 to handle the behind-the-scenes work to
complete the deal. This time, the defendant arranged for Co-Conspirator 1 to sell Co-
Conspirator 2’s shares without notifying the Charitable Foundation of the arrangement. And, at
the same time that the deal’s terms were being finalized, the defendant negotiated an extension of
the terms of his loan to Co-Conspirator 1. According to these terms, Co-Conspirator 1 agreed to
make a $4 million partial payment on the yacht loan to the defendant on or before December 31,
2010.
             On December 24, 2010, the Strata transaction closed. On December 29, 2010,
Co-Conspirator 1 was paid approximately $9,349,900 from the transaction proceeds. That same
day, Co-Conspirator 1 wired the defendant $4,000,000 in partial repayment of the yacht loan.
       C.      The Government’s Investigation and the Backdated Letter
              In June 2011, the SEC commenced an investigation of Och-Ziff’s business with
the Libyan government, including the fees that Och-Ziff paid to Co-Conspirator 1 for deals
involving Libya. From the beginning, Co-Conspirator 1’s relationship and dealings with the
defendant were a central focus of the investigation. On February 14, 2012, the SEC served a
subpoena on Och-Ziff that required the hedge fund to produce, among other things, all
documents related to Co-Conspirator 1 and the LIA investment.
                 Several weeks after Och-Ziff received that subpoena, in March 2012, the
defendant approached Co-Conspirator 1 and advised him that Och-Ziff was under investigation
by the SEC. The defendant and Co-Conspirator 1 discussed that Co-Conspirator 1 would write a
letter stating that Co-Conspirator 1 would not use any proceeds from the Strata transaction to
repay his personal loan to the defendant. Co-conspirator 1 then provided the defendant with a
letter dated October 14, 2010 (the “Backdated Letter”). The Backdated Letter was designed to
give the appearance that the defendant was absolved of the exact conflicts related to the Strata
transaction that the SEC was investigating. As he admitted at his plea hearing, the defendant
knew and intended that the Backdated Letter would create the “false impression” to the SEC that
the letter had been created in October 2010. Shortly after the defendant received the Backdated
Letter from Co-conspirator 1, he provided it to an in-house attorney at Och-Ziff and represented
that it was responsive to the SEC’s subpoena.
                The Backdated Letter is about much more than a date. It purports to absolve the
defendant of a $4 million fraud – namely that, as a principal of Och-Ziff, he arranged a
transaction for his own personal profit.
               On September 24, 2012, the SEC served the defendant with a subpoena in his
personal capacity. This subpoena required the defendant to produce, among other things, all
documents related to Co-Conspirator 1 and the LIA investment. On or about November 27,
2012, the defendant, through his attorney, produced the Backdated Letter to the SEC in response

                                                4
Case 1:17-cr-00544-NGG Document 57 Filed 11/15/19 Page 5 of 13 PageID #: 689



to its subpoena. At that point, Och-Ziff still had not produced the Backdated Letter to the
government.
               In January 2013, a federal grand jury in the Eastern District of New York
(“EDNY”) opened a criminal investigation into the activities of Och-Ziff, the defendant, and Co-
Conspirator 1. The significant financial and personal relationship between the defendant and Co-
Conspirator 1 was again a central focus of that investigation in early 2013. From bank records,
the government learned in early 2013 that, on or about December 30, 2010, Co-Conspirator 1
paid the defendant approximately $4 million from the proceeds of the Strata sale. The
government informed the defendant of this information during an April 4, 2013 voluntary
interview of the defendant. Investigators from the SEC, the Federal Bureau of Investigation
(“FBI”), and the Internal Revenue Service (“IRS”) participated in the interview. At the
interview, the defendant said that Co-Conspirator 1 had given the defendant a letter stating that
no proceeds from the Strata transaction would be used by Co-Conspirator 1 to pay the defendant
back for the luxury yacht loan. The defendant did not disclose that this letter was backdated.
               Counsel for Och-Ziff’s audit committee met with the government on May 9,
2013, at the United States Attorney’s Office for the EDNY, in connection with the government’s
investigations. At this meeting, Och-Ziff’s audit committee counsel produced a hardcopy of the
Backdated Letter to the government. At the time that the government met with audit committee
counsel, the defendant was scheduled to meet with the government on May 30, 2013 for a second
interview.
                On May 29, 2013, one day before the defendant’s second scheduled interview, his
attorney spoke with the government about the Backdated Letter. The defendant’s counsel
described his client’s version of events surrounding the Strata transaction and then added that the
Charitable Foundation had recently been informed of issues concerning the Strata transaction.
The government learned on the call that the defendant would be paying approximately
$8.7 million to the Charitable Foundation and that the defendant would be prepared to discuss
the basis of the numbers during the May 30, 2013 interview.

                The next day, following this significant buildup concerning the Strata transaction,
the defendant sat for a second voluntary interview with the government. Once again,
investigators from the SEC, FBI, and IRS attended the interview. Despite mounting evidence
that the transaction was rife with conflicts, which led to the defendant’s decision to repay $8.7
million to the Charitable Foundation, the defendant decided to keep obstructing the
government’s investigation, by continuing to maintain that the Backdated Letter was accurately
dated and that he had received it in October 2010. By vouching for the Backdated Letter, the
defendant lied about what had become a critical issue in the investigation. His obstruction had as
much to do with keeping a lid on the extent of his relationship with Co-Conspirator 1 as it did
with the specifics of the letter itself.

                Recognizing that the evidence against him was mounting and that the government
was aware of far more information than he previously believed, the defendant authorized his
attorney to finally confess his falsehoods. On June 3, 2013, the defendant’s attorney called the
government and said that his client wished to correct statements he had made during the May 30
interview. The defendant’s attorney told the government, among other things, that the defendant
had not received the Backdated Letter in October 2010, as he had stated during the May 30

                                                 5
Case 1:17-cr-00544-NGG Document 57 Filed 11/15/19 Page 6 of 13 PageID #: 690



interview with the government. The defendant’s attorney said that the defendant had, in fact,
received the Backdated Letter in March 2012 and that he knew it was backdated to October 2010
when he received it. The defendant’s attorney also said that, after Och-Ziff received a subpoena
from the SEC, the defendant provided the Backdated Letter to in-house counsel at Och-Ziff. The
defendant’s attorney made this call to the government eight weeks after the defendant first lied
about the Backdated Letter in the April 4, 2013 interview.
II.    Sentencing Guidelines Range

       A.      Guidelines Calculation

                 The government respectfully submits that the appropriate Guidelines calculation
is set forth below:

       Base Offense Level (USSG § 2J1.2(a))                                                          14

       Minus: Acceptance of Responsibility (§ 3E1.1(a))                                              -2

       Total Offense Level:                                                                          12

                The defendant has a criminal history score of zero and a Criminal History
Category of I. (PSR ¶ 36). Based on a total offense level of 12 and a criminal history category
of I, the defendant’s Guidelines range of imprisonment is 10 months to 16 months.

               In the PSR, Probation, using USSG § 2B1.1, determined a final offense level of 4
and a Guidelines range of 0 to 6 months’ imprisonment. (PSR ¶¶ 33, 36, 63). The government
objected and argued that the Probation Department should use USSG § 2J1.2(a) (Obstruction of
Justice). The Probation Department rejected the government’s objection.

               In his sentencing memorandum (“Def. Memo”), the defendant agrees with the
Probation Department’s Guidelines calculation and argues that the applicable Guidelines range is
0 to 6 months’ imprisonment. The government disagrees.

                 There are three obstruction related charges in the Indictment: the defendant was
charged in Count 8 with conspiracy to obstruct justice, in violation of 18 U.S.C. § 1512(k); in
Count 9 with obstruction of justice, in violation of 18 U.S.C. § 1512(c)(2); and in Count 10 with
material false statements, in violation of 18 U.S.C. § 1001(a)(2). Although the defendant pled
guilty to false statements, the Guidelines range for obstruction of justice is applicable for the
following reasons.

               1.      The Defendant Obstructed Justice

                 The defendant’s conduct obstructed justice. 18 U.S.C. § 1512 provides in
pertinent part that “(c) [w]hoever corruptly . . . (2) . . . obstructs, influences, or impedes any
official proceeding, or attempts to do so, shall be fined under this title or imprisoned not more
than 20 years, or both.” While “an official proceeding need not be pending or about to be
instituted at the time of the offense,” id. § 1512(f)(1), “the government must prove that such a
proceeding was reasonably foreseeable to the defendant.” United States v. Martinez, 862 F.3d
                                                 6
Case 1:17-cr-00544-NGG Document 57 Filed 11/15/19 Page 7 of 13 PageID #: 691



223, 237 (2d Cir. 2017) (citations omitted), vacated on other grounds by Rodriguez v. United
States, 139 S. Ct. 2772 (2019). The government must also show that “there was a ‘nexus’
between the defendant’s conduct and the pending, or foreseeable, official proceeding.”
Martinez, 862 F.3d at 237 (citations omitted). “To satisfy this requirement, the defendant’s
conduct must have a relationship in time, causation, or logic with the judicial proceedings; in
other words, the endeavor must have the natural and probable effect of interfering with the due
administration of justice.” United States v. Reich, 479 F.3d 179, 185 (2d Cir. 2007) (citation and
internal quotations omitted). In addition, the defendant’s acts need not be successful in impeding
or obstructing justice because the defendant need only have “‘attempt[ed]’” to impede or
obstruct an official proceeding under Section 1512(c)(2). Martinez, 862 F.3d at 238 (quoting 18
U.S.C. § 1512(c)(2)).

                An “official proceeding” for purposes of Section 1512 includes, among other
things, “a proceeding before a Federal Government agency which is authorized by law.” 18
U.S.C. 1515(a)(1)(C). Here, the SEC and EDNY grand jury investigations were “official
proceedings” for purposes of the statute. See United States v. Perez, 575 F.3d 164, 169 (2d Cir.
2009) (declining to decide whether “agency investigations in general” are “official proceedings”
under Section 1512(c)(1), but holding that an internal Bureau of Prisons investigation was an
“official proceeding” because it “contemplate[d] more than a preliminary investigation” and
“set[] forth a detailed process of review and decision-making”). Like the Bureau of Prisons in
Perez, the SEC and the EDNY grand jury had opened official investigations that similarly
followed a detailed process of review and decision-making.

                 The defendant attempted to – and did – obstruct the SEC and EDNY grand jury
investigations. During his plea allocution, the defendant admitted just that. Specifically, the
defendant stated that in response to an SEC subpoena, he produced the Backdated Letter with the
October 2010 date, when he “knew [the date] would create the false impression to the
government investigators that the . . . agreement had been documented in writing at that time.”
(Plea Hearing Tr., Dkt. 52, at 27:4-7). The defendant understood that SEC investigators would
have given more weight to a letter that was actually created in 2010 – before the Strata
transaction – than they would have given to a backdated letter, which looks like a cover-up. The
defendant therefore knew that producing the Backdated Letter would deceive the SEC
investigators and impede their investigation, but he did it anyway.

                 The defendant provided the Backdated Letter to Och-Ziff in late March 2012,
knowing that it would be produced from the company to the SEC; he subsequently produced the
Backdated Letter to the SEC himself in November 2012. For months after these actions, the
defendant could have told the truth. Instead, in early April 2013, when he first sat down for an
interview with the government, the defendant said that Co-Conspirator 1 had given the defendant
a letter stating that no proceeds from the Strata transaction would be used by Co-Conspirator 1 to
pay the defendant back for the luxury yacht loan. The defendant did not disclose that such letter
was backdated and, by not doing so, he made a choice to continue his obstruction.

               By May 2013, as the government’s investigation was becoming increasingly
focused on the Strata transaction, the defendant doubled down. Having been questioned by the
government about the Backdated Letter, the defendant decided to pay $8.7 million to the
Charitable Foundation without giving notice to the government or acknowledging the specific

                                                7
Case 1:17-cr-00544-NGG Document 57 Filed 11/15/19 Page 8 of 13 PageID #: 692



problems with the transaction. He then sat for the late May 2013 interview knowing that he
would be asked to explain the transaction and the Backdated Letter in great detail. And yet the
defendant lied again. Despite repeated questioning about whether the Backdated Letter was, in
fact, backdated, the defendant maintained that it was not.

              The defendant now argues that he “quickly recognized his error and sought to
acknowledge it” by asking his lawyer to “correct his misstatement the very next day.” (Def.
Mem. at 25). But like his prior “admissions,” this one again ignores the context – the defendant
had been caught red-handed and made a half-hearted attempt to save face. He had presumed that
he could buy his way out of the problem by making an $8.7 million payment to the Charitable
Foundation. But that is not what happened.

               The defendant did not make a one-time, spur of the moment mistake in the May
2013 interview and quickly correct the “error.” The defendant had been obstructing the SEC
investigation for over a year, and he only admitted it after the government pointedly asked him
whether it was true that the Backdated Letter was not backdated. The defendant could tell from
the government’s questions, and its responses to his answers, that the government knew he was
lying. What the defendant “quickly recognized” the day after the May 2013 interview was that
his obstruction was no longer working, and so he changed his story.

               2.      The Obstruction of Justice Guidelines Apply

                 The Court should calculate the defendant’s offense level using Section 2J1.2 of
the Guidelines, which covers obstruction of justice. Section 1B1.2(c) provides that “[a] plea
agreement (written or made orally on the record) containing a stipulation that specifically
establishes the commission of additional offense(s) shall be treated as if the defendant had been
convicted of additional count(s) charging those offense(s).”

                Although the plea agreement did not contain a written stipulation, the defendant
and the government negotiated and agreed upon the exact language of the defendant’s allocution
at his plea hearing. As the defendant’s attorney said at the plea hearing, “Mr. Cohen is going to
read from a statement that we worked out with the government.” (Plea Hearing Tr., Dkt. 52, at
25:16-17). This negotiated allocution was a key component of the plea agreement between the
government and the defendant, and thus it qualifies as a “stipulation” for purposes of Guidelines
Section 1B1.2(c).2

       2
                The application note for Section 1B1.2 provides, in relevant part, that “[a] factual
statement or a stipulation contained in a plea agreement (written or made orally on the record) is
a stipulation for purposes of subsection (a) only if both the defendant and the government
explicitly agree that the factual statement or stipulation is a stipulation for such purposes.” Here,
the plea agreement stated that the defendant did not stipulate to the government’s Guidelines
calculation, which used the base offense level for obstruction of justice from Section 2J1.2(a).
However, the requirement that the parties stipulate both to the facts supporting the use of another
Guidelines section and that those facts are sufficient to qualify for the use of that Guidelines
section only applies to Section 1B1.2(a). By its terms, the application note does not apply to
Section 1B1.2(c). See U.S.S.G. § 1B1.2 application note (“. . . is a stipulation for purposes of


                                                  8
Case 1:17-cr-00544-NGG Document 57 Filed 11/15/19 Page 9 of 13 PageID #: 693




                The defendant’s allocution “specifically establishe[d] the commission” of
obstruction of justice, in violation of 18 U.S.C. § 1512(c)(2), which is an “additional offense” to
his conviction for false statement, in violation of 18 U.S.C. § 1001. USSG § 1B1.2(c). In his
allocution, the defendant stated that:

               In 2012, because of the pending SEC investigation of Och-Ziff,
               another person [i.e., Co-Conspirator 1] offered to write me a letter
               in order to memorialize an oral agreement we had in 2010. The
               other person drafted the letter and put the 2010 date on it, which I
               knew would create the false impression to the government
               investigators that the . . . agreement had been documented in writing
               at that time. The letter was responsive to subpoenas the SEC served
               on Och-Ziff and me in 2012. And even though I knew the date on
               the letter was wrong, I provided a copy of the letter to an Och-Ziff
               lawyer and produced the letter to the SEC in response to the
               subpoena to me. Then, when I was shown a copy of the letter in the
               May 2013 interview with government lawyers, I gave inaccurate
               answers.

(Plea Hearing Tr., Dkt. 52, at 26:25-27:15). The facts in the defendant’s allocution establish that
he “corruptly” provided the Backdated Letter in response to SEC subpoenas with the knowledge
that the government investigators would be left with the “false impression” that the date on the
letter was accurate. The defendant thereby “obstruct[ed], influence[ed], or impede[ed]” the
SEC’s investigation, which was an “official proceeding” under 18 U.S.C. § 1512(c)(2).
Accordingly, the Court should use Section 2J1.2(a) of the Guidelines to calculate the defendant’s
base offense level, which is 14.

III.   The Appropriate Sentence

                 Contrary to the defendant’s assertions, given the seriousness of the conduct here
and the defendant’s continued efforts to minimize it, a sentence of probation is not sufficient to
provide just punishment, promote respect for the law and effect adequate deterrence. As the
defendant acknowledges, the government’s prosecution and his own guilty plea took a
significant toll on his career and personal life. However, the defendant’s request for probation is
telling, because it assumes that the collateral consequences here – loss of a job, disruption to
one’s home life – are somehow unique to the defendant. The defendant mistakes paying a
“significant financial price” for the conduct with paying a price for the conduct. For would-be
criminals like the defendant, who can buy their way out of most problems and do not need to
work another day in their lives, the only meaningful deterrent is knowing that imprisonment is
the price for obstructing justice.



subsection (a) only if . . .”); see also United States v. Lowe, 261 Fed. App’x 235, 237 (11th Cir.
2008) (finding that the amendment to the Guidelines which resulted in new application note
requiring that both the defendant and government agree that stipulation will impact the
Guidelines applied only to Section 1B1.2(a) and not to 1B1.2(c)).
                                                 9
Case 1:17-cr-00544-NGG Document 57 Filed 11/15/19 Page 10 of 13 PageID #: 694



       A.      The Applicable Law

                It is settled law that “a district court should begin all sentencing proceedings by
correctly calculating the applicable Guidelines range. As a matter of administration and to
secure nationwide consistency, the Guidelines should be the starting point and the initial
benchmark.” Gall v. United States, 552 U.S. 38, 49 (2007) (citation omitted). Next, a
sentencing court should “consider all of the § 3553(a) factors to determine whether they support
the sentence requested by a party. In so doing, [it] may not presume that the Guidelines range is
reasonable. [It] must make an individualized assessment based on the facts presented.” Id. at 50
(citation and footnote omitted).

               Title 18, United States Code, Section 3553(a) provides that, in imposing sentence,
the Court shall consider:

               (1) the nature and circumstances of the offense and the history and
                   characteristics of the defendant;

               (2) the need for the sentence imposed—

                       (A)     to reflect the seriousness of the offense, to promote respect for the
                               law, and to provide just punishment for the offense;

                       (B)     to afford adequate deterrence to criminal conduct; [and]

                       (C)     to protect the public from further crimes of the defendant.

               Section 3553 also addresses the need for the sentence imposed “to provide the
defendant with needed educational or vocational training, medical care, or other correctional
treatment in the most effective manner.” 18 U.S.C. § 3553(a)(2)(D). “[I]n determining whether
to impose a term of imprisonment, and, if a term of imprisonment is to be imposed, in
determining the length of the term, [the Court] shall consider the factors set forth in section
3553(a) to the extent that they are applicable, recognizing that imprisonment is not an
appropriate means of promoting correction and rehabilitation.” 18 U.S.C. § 3582(a).

               It is well-settled that, at sentencing, “the court is virtually unfettered with respect
to the information it may consider.” United States v. Alexander, 860 F.2d 508, 513 (2d Cir.
1988). Indeed, 18 U.S.C. § 3661 expressly provides that “[n]o limitation shall be placed on the
information concerning the background, character, and conduct of a person convicted of an
offense which a court of the United States may receive and consider for the purpose of imposing
an appropriate sentence.” Thus, the Court must first calculate the correct Guidelines range, and
then apply the 3553(a) factors to arrive at an appropriate sentence, considering all relevant facts.
       B.      The Nature and Circumstances of the Offense Warrant a Guidelines Sentence

               The government respectfully submits that the nature and circumstances of the
defendant’s offense weigh heavily in favor of a Guidelines sentence. See 18 U.S.C.
§ 3553(a)(1). As an initial matter, the defendant’s conduct in this case was, as he admits,
“serious.” (Def. Mem. at 31). However, in his sentencing submission, the defendant nonetheless

                                                  10
Case 1:17-cr-00544-NGG Document 57 Filed 11/15/19 Page 11 of 13 PageID #: 695



attempts to minimize his conduct by claiming that he “quickly recognized his error” after he
made false statements in the May 2013 interview and pointing to other defendants, in unrelated
matters, who received probationary sentences, calling such cases “similar.” (See Def. Mem. at
25-29). Those cases, however, are all distinguishable. For example, in United States v. Rafal,
17-CR-10004 (D. Mass.), ECF No. 19 at 9-12, the defendant pled guilty pursuant to Fed. R.
Crim. P. 11(c)(1)(C), and the Court imposed the non-custodial sentence called for under the plea
agreement.3 In United States v. Santiago, 13-CR-39 (S.D.N.Y.) ECF 144 at 11, a former Marine
who was charged with false statements relating to a non-fatal shooting incident during a military
deployment in Iraq lied during an interview in the immediate aftermath of the shooting and
“retracted” his lie “within moments.”4 By contrast, the defendant here obstructed justice for
over a year and only admitted his false statement because he had been caught by government
investigators. In United States v. Schulte, 10-CR-455 (D. Colo.), the defendant received a
probationary sentence after he was acquitted of numerous counts at trial but convicted of making
false statements. Unlike here, the defendant in Schulte had not spent considerable time planning
to lie to various government agencies before he was questioned. And he corrected his
misstatements after reviewing his files – not because the investigators had suggested to him that
he had been caught in a lie. In United States v. Bonds, 784 F.3d 582, 586, 589 (9th Cir. 2015)
(per curiam), the Ninth Circuit reversed the defendant’s conviction for obstruction of justice
where the defendant’s conviction was based solely on a “rambling” and “non-responsive” answer
to a question during grand jury testimony that the court found was not “material.” Indeed, the
prosecution in the Bonds case expressly declined to seek a conviction on the grounds that the
defendant’s statement was actually false. Id. at 587. Finally, in United States v. Tomasetta, 10
CR 1205 (JSR) (S.D.N.Y.), ECF No. 294 at 5, the government recommended probation, in part,
because the defendants had “already withstood two lengthy trials on securities fraud charges”
that resulted in mistrials. None of those circumstances are present here.
                Moreover, the defendant’ memorandum largely ignores that his obstructive
conduct occurred over the course of 14 months and only ended when the defendant realized he
had been caught lying to “ten agents and lawyers [who] attended on behalf of the government.”
(Def. Mem. at 21). As the defendant admitted at the plea hearing, he produced the Backdated
Letter in 2012 first to Och-Ziff and later to the SEC directly while knowing and intending that it
would create the false impression that the letter was not backdated. By leaving the SEC with this
false impression for months, the defendant interfered with a complicated and time-consuming
investigation of the defendant’s dealings with Co-Conspirator 1 in Libya and elsewhere. And,
contrary to his suggestion otherwise, the defendant did not suddenly decide the day after the May
2013 interview that he should “[seek] to acknowledge” and “take responsibility” for his lies
about the Backdated Letter because it was the right thing to do. (Def. Mem. at 25). Rather, the



       3
               Under the binding plea terms, which the court accepted, the defendant served 12
months’ probation, which included four months of home detention. (ECF No. 13 at 1). The
information filed in the case stated that the defendant had lied and misled the SEC about paying
an unlawful $50,000 referral fee for obtaining a client. (ECF No. 1 at 1-3).
       4
               The defendant was originally charged with assault and making two counts of false
statements, but the court dismissed the assault charge on due process grounds and a jury
acquitted the defendant of the second false statement charge at trial. (ECF Nos. 54 and 93).
                                               11
Case 1:17-cr-00544-NGG Document 57 Filed 11/15/19 Page 12 of 13 PageID #: 696



defendant decided to come clean only because, after hearing the government’s questioning at the
May 2013 interview, he knew he had been caught.

                The investigation of financial crimes often necessitates interviews like the ones in
which the defendant chose to lie to and mislead government investigators. The defendant had an
attorney at his side and he was prepared in advance for both interviews. The government
investigators asked questions that the defendant knew they would ask and he responded with lies.
It takes a corrupt determination to stare down the FBI, IRS and SEC and deliver a false cover
story two years in the making.

               The defendant must have had a very important reason for lying about the
Backdated Letter – a reason worth risking his hundred-million-dollar career and his own freedom
to avoid being caught. That reason is the true nature and extent of the defendant’s relationship
and dealings with Co-Conspirator 1. That relationship touched Kazakh oil fields, central African
natural resource projects, and, most importantly, Gaddafi’s Libya. Some of what truly went on
between the defendant and Co-Conspirator 1 was eventually laid to bare in the government’s and
SEC’s charges against Och-Ziff. There were powerful reasons behind the defendant’s lies, and
that should give the Court some indication of the seriousness of the defendant’s conduct.

       C.      The History and Characteristics of this Defendant Warrant a Guidelines Sentence

                The government respectfully submits that the defendant’s history and
characteristics weigh heavily in favor of a Guidelines sentence. See 18 U.S.C. § 3553(a)(1).
The defendant has enjoyed a privileged life for decades – living at the top of London society and
amassing a personal fortune. When he was interviewed by federal agents, it was about topics
that few individuals can conceive being called to account for – questions about multi-hundred
million dollar transactions and $18 million personal loans for yachts. The defendant’s strong
connections to family and friends are important but ultimately not remarkable. He has the
financial means to provide an excellent upbringing for his family and even his conduct here puts
none of that in jeopardy.

       D.      The Need for Deterrence

                The need to afford both adequate general and specific deterrence to criminal
conduct favors a Guidelines sentence. See 18 U.S.C. §§ 3553(a)(2)(B), 3553(a)(2)(C). With
respect to general deterrence, over the course of more than a year, the defendant created and then
provided to the SEC a misleading document to obstruct an important government investigation,
and then doubled-down by lying about that document. The enforcement of our laws depends on
the integrity of a system in which everyone agrees to respond truthfully if summoned. The
defendant’s conduct served to erode that system. Often, obstruction of justice occurs to prevent
the government from detecting more serious crimes. Because of the defendant’s once prominent
position in the finance industry, this case has generated media scrutiny and, without a term of
incarceration, other would-be criminals will see the defendant’s course and follow it themselves.
See 18 U.S.C. § 3553(a)(2)(B).

               For this particular defendant, he has lived two lives – one as a hard-working
achiever and later as a proverbial master of the world. No fine can be imposed that will make

                                                12
Case 1:17-cr-00544-NGG Document 57 Filed 11/15/19 Page 13 of 13 PageID #: 697



any dent on the defendant and no penalty will matter except incarceration. Nothing less than a
Guidelines sentence will be sufficient to deter the defendant from engaging in future criminal
conduct. See 18 U.S.C. § 3553(a)(2)(C).

IV.    Conclusion

               For the foregoing reasons, the government respectfully requests that the Court
apply the Guidelines for obstruction of justice (USSG § 2J1.2), and impose a sentence within the
resulting range of 10 to 16 months’ imprisonment that is sufficient, but not greater than
necessary, to achieve the goals of sentencing. See USSG § 3553(a)(2).


                                                           Respectfully submitted,

       RICHARD P. DONOGHUE                                 ROBERT ZINK
       United States Attorney                              Chief, Fraud Section
                                                           Criminal Division
                                                           U.S. Department of Justice

By:       /s/                                       By:       /s/
       David Pitluck                                       Gerald M. Moody, Jr.
       James P. McDonald                                   Trial Attorney
       Jonathan Lax                                        U.S. Department of Justice
       Assistant U.S. Attorneys                            (202) 616-4988
       (718) 254-7000


cc:    Defense Counsel (by e-mail and ECF)
       United States Probation Officer Gregory Giblin (by e-mail)




                                               13
